DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Non-Final Rejection replaces the Non-Final Rejection dated 12/17/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kudo (US 2017/0266967).
With regard to claim 16, Kudo discloses a liquid ejection apparatus (10) [Para. 0026] comprising:
an ejection port unit (32) including a pressure chamber (not labeled) [Para.0026] and an ejection port (N), the ejection port unit being configured to eject liquid from the ejection port;

a second path (36) [second flow path; Para. 0028] for liquid to flow out of the ejection port unit [Fig. 2], the second path having a deformable region [region III; Para. 0031; Fig. 2] at a portion in contact with the liquid flowing through the second path, the deformable region of the second path being formed from a flexible member (42) [Para. 0030]; and
a displacement unit (50) [coil spring; Para. 0030] configured to deform the deformable region of at least one of the first path and the second path, the displacement unit being configured to deform the first deformable region in a direction that the volume of the first path contracts to deform the second deformable region in a direction that the volume of the second path expands, so that the liquid inside the pressure chamber flows in the direction from the first path toward the second path, the displacement unit being configured to retreat to cause the first deformable region to restore to its
original shape, so that the liquid in the pressure chamber flows from the pressure chamber toward the first path.
With regard to claim 17, wherein the pressure chamber includes an energy generation element for generating the energy for ejecting liquid therein [invention also applies to ejecting heads that use heating elements to change the pressure in a pressure chamber; Para. 0052].
With regard to claim 18, wherein the first path includes a valve [valve apparatus: Para. 0015] capable of supplying liquid to the ejection port unit.
With regard to claim 19, wherein the flexible member of the deformable region of the first path is urged by a spring (50) [coil spring; Para. 0030], and the valve is closed by urging force of the spring [Para. 0051].
claim 20, wherein the ejection port is one of a plurality of ejection ports (N) [Fig. 2] and the first path is connected to the plurality ejection ports [Fig. 2].
With regard to claim 21, Kudo discloses a recovery method fluid ejection apparatus (10) [Para. 0026], the liquid ejection apparatus including (i) a pressure chamber (not labeled) [Para. 0026] which includes an energy generation element [invention also applies to ejecting heads that use heating elements to change the pressure in a pressure chamber; Para. 0052] therein for generating energy for ejecting liquid, (ii) a first path (34) [first flow path; Para. 0028] for liquid to flow into the pressure chamber, and (iii) a second path (36) [second flow path; Para. 0028] for liquid to flow out of the pressure chamber, the method comprising the steps of:
providing a first deformable region [region III; Para. 0031; Fig. 2] in the first path, the first deformable region being configured to changing the volume of the first path;
providing a second deformable region in the second path [region III; Fig. 2], the region second deformable being configured to changing the volume of the second path;
deforming, by a displacement unit (50) [Coil Spring; Para. 0030] configured to deform the deformable region of at least one of the first path and the second path, the first deformable region in the direction that the volume of the first path contracts [Fig. 2] so as to cause liquid inside the pressure chamber to flow in a direction from the first path toward the second path; and
retreating the displacement unit to cause the first deformable region to restore to its original shape [Fig. 3] so as to cause the liquid in the pressure chamber flow from the pressure chamber toward the first path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853